Downey, J.I
do not agree to the foregoing opinion. I think the court may, in a proper case, require the payment of costs as a condition on which it will award a new trial. If this is required to be done in a specified time, and the party fail to make the payment within the time, the court may adjudge that the party has forfeited his right to the new trial. This has been the undisputed law of this State since the decision of the case of Moberly v. Davor, 5 Blackf. 409. That case was recognized as good law, in a case to which it was applicable, in Schrodt v. Bradley, 29 Ind. 352. In Chambers’ Adm’r v. Bass, 18 Ind. 3, the common pleas had granted a new trial to the defendant, “ by him paying the costs of the last term of the court in ninety days.” The costs were paid before the first day of the next term, but not within the ninety days, and for this reason the common pleas had rendered judgment on the verdict. The court, by Hanna, J., laid down the rule as follows, citing in support thereof the authorities mentioned:
“ It appears to us the grant of the new trial was, by this *134order, made to depend upon the performance of the terms of the order, namely, the payment, etc., within the time limited. In other words, that part of the order prescribed a condition precedent. Upon the failure to perform that condition, the right to the new trial, under the order, no longer existed; and the judgment was correctly rendered, in the absence of any further showing by the party applying therefor. The opposite party had a right to appeal to the record, and determine, from an examination of the same, whether he should prepare for trial or not, at the ensuing term of the court. 2 Tidd Pr. 917; Stephenson v. Mansony, 4 Ala. 317; Somers v. Sloan, & Harrison, 46; Jackson v. Eddy, 2 Cow. 598.”
Two cases could scarcely be more alike than the case cited and that now under consideration. In that case, the condition was, that the costs should be paid within ninety days. In this 'case, the condition was, that they should be paid within thirty days. Each order required the payment of costs of the preceding term. In each case, the court, on default of the party applying for the new trial, enforced the condition and deprived the party of the new trial. It does not seem to me that the new rule to be introduced by this decision has anything in it to commend it to greater favor than the one which has been in use so long, and which is so well understood. The party who has obtained his verdict may have rights which should be protected, as well as the party against whom the verdict has been found. This is not a question between classes of citizens. On the contrary, the man of small means may have expended them in obtaining his verdict against the man of large means. Shall he lose his verdict, and be compelled to renew the contest, empty-handed, with his more powerful adversary? But it is said the English authorities and the cases in this court “ are contrary to the spirit and genius of the age.” The first and main object of society in the establishment and maintenance of courts is, that exact justice shall be done between litigants. Next in importance to this is, that there be an end to litigation. Interest reipublicce ut sit finis litiu/m, is the maxim which has come down to us from other *135ages, but which is as fresh and as much entitled to respect now as it ever was. The spirit of the age is not a spirit of litigation. In my judgment, the circuit court did not err in enforcing the condition upon which the new trial was granted.